PER CURIAM
Husband appeals from a dissolution judgment. He seeks reversal of provisions relating to the valuation of a video rental business, spousal support, the time allowed to pay an equalizing judgment and child support. On de novo review, ORS 19.125(3), we affirm the trial court on the valuation of the video rental business, spousal support, and the time for paying the equalization judgment. However, the trial court erred in calculating the presumed basic child support obligation. The court applied the formula for one child although the parties have two.
The award of child support remanded for recalculation; otherwise affirmed. Costs to husband.